Citation Nr: 0713844	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased rating for right knee disability, 
currently rated as 10 percent disabling.

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 10 percent disabling.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977 and from October 1982 to April 1986.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

In September 2005, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.

When the case was last before the Board in January 2006, the 
issues of entitlement to an increased rating for lumbosacral 
strain was remanded for additional development and the issue 
of entitlement to an increased rating for right knee 
disability was decided.  The issue of entitlement to TDIU was 
deferred.  Thereafter, the veteran appealed the denial of an 
increased rating for right knee disability to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2006, the Court issued an order that granted a joint 
motion of the parties and remanded the matter to the Board 
for action in compliance with the motion.  


REMAND

Pursuant to the directive in the September 2006 joint motion, 
the veteran is entitled to a new VA examination in order to 
determine the current level of severity of his right knee 
disability.

With regard to the veteran's claim for an increased rating 
for his service-connected lumbosacral strain, the Board is of 
the opinion that the February 2006 VA examination is 
inadequate for adjudication purposes because it does not 
address all pertinent disability set forth in 38 C.F.R. 
§§ 4.40, 4.45 (2006).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the Board is of the opinion that a new VA 
examination is warranted in order to determine the nature and 
extent of all impairment due to the service-connected 
lumbosacral strain.  In addition, a VA medical opinion 
addressing the impact of the service-connected disabilities 
on the veteran's ability to work is required.

In addition, while this case is in remand status, the veteran 
should be provided all required notice.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) 
(2006), to include notice that the 
veteran should submit any pertinent 
evidence in his possession as well as 
notice regarding the effective-date 
element of his claims in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should then 
undertake appropriate development to 
obtain any other pertinent evidence 
identified but not provided by the 
veteran.  If it is unable to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  Thereafter, the veteran should be 
scheduled for a VA examination for the 
purpose of determining the current 
severity of his service-connected right 
knee and low back disabilities.  The 
claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

With respect to the low back, the 
examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether 
it results in difficulty walking because 
of a limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or dislocation, 
or neurologic symptoms due to nerve root 
stretching.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due 
to the disc disease should be identified, 
and the examiner should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability and right knee disability on 
his ability to work, to include whether 
they render him unemployable.  The 
rationale for all opinions expressed 
should also be provided.

4.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

5.  Then, the AMC or the RO should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



